Case 8:20-cv-00043-SB-ADS Document 236 Filed 08/30/21 Page 1of1 Page ID #:5420

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: 8:20-cv-00043-SB-ADS Date: August 30, 2021

Title: Bureau of Consumer Financial Protection v. Chou Team Realty LLC, et al.

 

Present: The Honorable STANLEY BLUMENFELD, JR., U.S. District Judge

 

Victor Cruz N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers]

The Court on August 10, 2021 granted summary judgment for Plaintiff
Bureau of Consumer Financial Protection against Defendant Jawad Nesheiwat and
ordered Plaintiff to file a proposed conforming judgment. Plaintiff did so on
August 26. Nesheiwat filed an opposition today, raising multiple substantive
objections to Plaintiff's proposed judgment. Accordingly, Plaintiff no later than
September 6 shall file a response to Nesheiwat’s objections.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES —- GENERAL Initials of Deputy Clerk VPC

1
